[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a hearing in damages after a default for failure to appear which was entered on March 8, 1994. The plaintiff gave oral testimony and introduced into evidence as exhibits; medical and hospital reports and bills in the amount of $732.24, and verification of earning capacity. She sustained a slight permanent injury to her right knee in this accident of August 26, 1992, when she fell through a dance floor. She has sustained a small permanent scar in the anterior of her right leg below the right knee. She also suffered a non-permanent injury to her right ankle.
Based upon her pain and suffering, her scar and the permanent injury to her knee, as well as her medical expenses and loss of earning capacity which continued for approximately two weeks, the court awards this 31 year old plaintiff the amount of $9,000.00.
RICHARD A. WALSH, J.